Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 1 of 23



                                UM TED STATES DISTRICT COURT
                                SQUTHERN DISTRICT OF FLORIDA
                          CASE NO.1:18:CW -20818-èAR ES/OTAZO-M W S
   PDVSA US LITIGATION TRUST,

             Plaintiff,



   LIJK OIL PAN AM ERICA S LLC,etal.,

             Deféndants.
                                            /

                                R EPO RT A ND R EC O M M EN D ATIO N

             THIS CAUSE cam e before the Courtupon Defendants Trafiglzra Trading,LLC,Lukoil

   Pan A m edcas LLC,ColonialO i1Industdes,Inc.,Colonial Group,Inc.,PaulRosado,G lencore

   Ltd.,Glencore Energy UK Ltd.,Gustavo Gabaldon,Sergio de laVega,VitolInc.,VitolEnergy

       (Bennuda)Ltd.,Antonio M ar aoui,BAC FloddaBank,FranciscoM orillo,LeonardoBaquero,
   Helsinge Holdings,LLC,Helsinge,Inc.,Helsinge Ltd.,Dnniel'
                                                           Lutz,Luis Liendo,John Ryan,

       andLuisAlvarez's(collectively çr efendants'')M otion,by Orderto Show Cause,forSanctions
       and Other Relief AgainstPlaintiff PDVSA US Litigation Tnzst (Glplaintiff''orthe lt-
                                                                                         frusf'l
   '
       thereafter, çtM otion for Sanctions''), fîled on June 14, 2018 ED.E. 4304,
                                                                                . and Defendant
       MaximilianoPoveda'sJoinderintheMotionforSanctions,fiiedonJune15,2018(D.E.4342.1
       Thesem atterswererefen'edto thetmdersigned by theHonorableDarrin P.Gayles,United States

       District Judge,puzsuant to Title 28, United States Code, Section 636 (D.E. 220j. The
       undersigned held Show Cause H eatings on this m atter on July 6,2018 and January 25, 2019'




       1 PDVSA is the V enezuelan state-owned energy company Petroleos de Venezuela, S.A . See Aril.
       Compl.(D.E.12atQ .                                                                  '
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 2 of 23




   ED.E.485,6644.Forthereasonsstatedbelow,thetmdersignedrespectfullyrecommendsthatthe
   MotionforSanctions(D.E.430qbeGRANTED.
                      FA CTU AL A ND PR O CED UR AL BAC K G R O U N D

         The Tnlst commenced this action on M arch 3,2018 (D.E.              The Trustfiled an
   Amended ComplaintonM arch5,2018(D.E.1Q .Initsamendedpleadlg,theTrtzstallegesthat
   Defendants engaged in a conspiracy to:tf x prices,dg bids,and elimiùate competition in the
                                                                                       ;

   purchase and sale ofcnldeoiland hydrocarbon productsby PDVSA;misappropdate PDVSA
   proprietary data and intellectuAlproperty;and systematically loot PDVSA by causing com zpt

   PDVSA oo cials not to collect monies due PDV SA,to pay inflated prices for products and

   servicesacquired by PDVSA,to acceptartificially 1ow prices forproducts sold by PDVSA,to

   overlook the failtlre to deliverproducts and servicespaid for by PDVSA,and to fraudulently

   concealwhatwasowedtoPDVSA.''SeeAm.Compl.(D.E.12 at2-35.
         J.n the section ofthe Am ended Complaintentitled lGparties,''the Tnzstalleges:Giplaintiff.

   PDV SA US Litigation Trust is a trust established pm suant to the law s of New Yörk to

   investigateandpuzsueclaimsagainstDefendantsandothers.''LlJ=at4.
         TheAm ended Cpmplaintconsistsofnineteen cotmts:

          Cotmt1       PDVSA Sales of Hydiocarbon Products- Violations of Section 1ofthe
                       Sherman Act.

          Cotm t11     PDV SA Ptlrchases of LightCnlde Products- Violations of Section Iof
                       the Sherm an A ct.
                                                                                                      -   g;.
          Cotm tI1I    PDVSA SalesofHydrocarbonProducts- ViolationsofSection2@)ofthe                      ..
                       Robinson-patm an A ct.                                                         ..

          CotmtIV      PDVSA PurchasesöfLightCnldeProducts- ViolationsofSection2(c)of
                       theRobinson-patman Act.

          CotmtV       ViolationsoftheFloddaDeceptiveand UnfairTradePracticesAct.



                                                2
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 3 of 23



         CotmtVI       Violations ofthe U.S.kacketeer lnfluenced and CorruptOrgnnizations
                       ActUnder18U.S.C.j1962(c).
         CötmtVlI      Violations of the U.S.Racketeer Influenced and Com zpt Practices A ct
                       Under18U.S.C.j1962(d).
          CotmtVIII    Violationsofthe CivilRemediesforCriminalPracticesAct.

          Cotm tIX     Fraud.

         Cotm tX       CivilConspiracy.

          Cotm tM      Aiding alld AbettingBreach ofFiduciary Duty.

          Cotm tM 1    Aiding and AbettingFraud.

         CountM 11     PDVSA PurchasesofLightCrudeProducts- Breach ofContract.

         Colm tX IV    PD V SA SalesofH ydroèarbon Products- Breach ofContract.

         CotmtXV       UnjustEmichment.
          Cotmt> 1 ViolationoftheComputerFraudandAbuseAct,18U.S.C.j1030.
          ColmtXVII ViolationoftheStoredCommllnicationsAct,18U.S.C.j2701.
          CotmtX V111 Violation ofthe W ire and Eleckonic Commlmications Interception and
                       Interception of Oral Commlmications Act (Federal W iretap Act), 18
                       U.S.C.j2510.
          CotmtXIX     Violation oftheFloddaUniform TradeSecretsAct,CH.688.

   1d.at27-58.

          In itsPrayerforRelief,the Tnzstseeks variousforms ofdnm ages,interest,costs,fees,

   and injllnctiverelief.JZ at58-59. According tothePDVSA U.S.Litigation TrustAgzeement
                 l-rtzst Agreemenf') (D.E. 430-1 at 35-534, Defendants' purported m isconduct
   (hereafter, çG-
   lçcaused and continues to cause vast dnm ages to PD V SA and the People of V enezuelai''

   therefore,çEin orderto obtain compensation forPDVSA and thepeople ofVenezuela,PDVSA is

   authorizing the engagem entofUnited States 1aw fsrms and hw estigatorsto furtherùw estigate,



                                               3
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 4 of 23




   commence one ormore civilactions (the çW ssigned Actions''),and prosecute the Assigned
   Actionsto conclusion.'' Id.at35. TheTnzstAp eem entfurtherstates?thatPDVSA entered into

   itûito ensttre the engagem ent of legalcotmseland the investigators ...and to provide forthe

   orderly and consensualdisG bution ofthe ProceedsoftheAssigned Actions,whetherby pre-suit

   settlement,post-suitsettlement,orjudgment,toPDVSA.''Id.
          On April16,2018,pursuantto Defendants'JointRequestEb.E.193j,theundersigned
   entered a Scheduling Order prescribing a procedure and schedule for the parties to conduct

   discoveryon theissue oftheTrust'sstandingto bling thisaction. See Scheduling Order(D.E.
   253j.TheSchedulingOrderstatedthateach sidewouldtakenomorethanfotlrfactdepositions
   astotheissueofstanding andthatthesedepèsitionswereto becompletedby M ay4,2018.Ld..
                                                                                    s
   at2.

          On April 24, 2018, Defendants informed the Court that for two of the fotlr fact

   depositions to which they were entitled,they intended to depose a cop orate representative of

   PDVSA alld Reinaldo Mtmoz Pedzoza(GGM r.Pedroza'),theProclzradorGeneralofVenezuela,
   who, as GtGeneral Atlorney,'' pup ortedly Gtduly authotized'' the Trust Agreem ent tmder

   Venezuelan law. See Notice of Issues to be Addressed Dudng April 25, 2018 Telephorlic

   Discovery Conference ED.E.276 at6q;TrustAgreement(D.E.430-1at47,492. Onthatsame
   date,Defendantsnoticed the deposition ofPDVSA'S cop orate representative,to be conducted

   onMay 3,2018.SeeNoticeofDepositionofPDVSA ED.E.277-12.
          The tm dersigned held a Telephonic D iscovery H enring on Apdl 25, 2018, at w hich
          )

   depositionsofPDVSA'Scop oraterepresentativeand M r.Pedroza were discussed (D.E.2791.
   Asto the availability of PDVSA'S cop orate representative for deposition,Plaintiff s cotm sel

   inform ed the tm dersigned asfollow s:



                                                4
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 5 of 23



          THE COURT: PDV SA, when will you know if PDVSA is available for
          deposition and wherethatdeposition would takeplace?

          M R.BOIES:1willknow thatwithin the sam e48hottrsthatIwillknow aboutthe
          docllm ents and m aybe sooner.I may lcnow thatas eady as the end of the day
          based on asmlming the conversation (with PDVSA'S GeneralColmselq that's
          scheduled to go fozw ard actually goes forwm'd. Iwillknow thatwithin the 48
          hotlrsthatweconferred to before. !

          THE COURT:Okay.Then whatisthe position on ifPDVSA doesnotvoltmtarily
          offerits cop orate representative for deposition on the service of a subpoena on
          PDVSA? Isityotzrcontention thatyou (don'tjhave authority to acceptsuch a
          subpoena? Itisyour contention tilatsuch a deposition has to take place in
          Venezuela? Give us some idea ofwhàtthe disputes are so Ican give you som e
          guidance.

          M R.BOIES:Stlre.IfPDVSA would notproduce one voltmtarily,Iwillask for
          theirpermission to acceptselwicéofasubpoenagn theirbehalf.Ibelievethatthey
          willwantthatdepositiontotakejlaceinVenezuelabecausethat'swherethey are
          located and that'swhere a11ofthehigh officialsofthe Governmentare.Now,we
          have talked about the possibility of having a deposition taken by video
          conference.

          THE COURT:Itsotmdsto me likethat'sthe only viableway todo it.
                          (
          M R. BOIES: I think you are right, Yotlr H onor, but I w ill know about the
          subpoena issue and whether they will do it voltmtarily,which I nm going to
          strongly urgethem to do- Iw illknow thatwithin thenext48holzrs.

          THE COURT:Allright.So asto thatentity,then,lwillagain allow you the 48-
          hotlrtim eperiod to m eetand conferand itsolm dsto m e thatitm ightbe a good
          idea to cizcle back on M onday to see ifyou have resolved these issuesorifyou
          need my fdrtherassistance,butlet'skeep thatirlm irld asapossibility.

    SeeTranscdptof4/23/2018Hearing ED.E.314at58-591.
          As to MT.Pedroza's availability for deposition,PlaintiY s counselm ade the follow ing

   representations:

          M R.BOIES:In Venezuela there are two people who divide the responsibiliiies
          thatare llnited in theAtlorney Generalofthe United States,and thisindividualis
          one ofthose tw o people.He is a high governm entoftk ial.W e do notcontrolhim .
                                                                             .

          Iam ilotstzre,really,whatrelevantfactualirlform ation they are going to have on
          standing,butIhavem ettllisperson and Ithinlchemightvery wellbeprepared to



                                                 5
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 6 of 23



          make himself available for a deposition,butthatis a decision thathe and the
          Venezuelagovernm entwould m ake.Icould notcontrolthat....

          THE COURT:M r.Boies,whatisyom plan?Aze you going to pick up thephone
          andcall(NIr.Pedrozajandaskhim doyou wanttoappearfordepositionandifhe
          saysno,that'sthe end ofit?How arewe goingto handlethis?
                                     $                                          '
          M R.BOIES:Ithink Iwould write him just- my Spnnish isnotgreatand lzis
          English is not great so Ijthink that I would write lnim so that there is no
          mistmderstanding and make the requestfor llim to appear for deposition.Ifhe
          declines,Idon'ttllink thereisapracticalsolution becauseldon'ttlzink thatV is
          subjecttoprocessintheUnitedStates.Andeven ifitwouldbeappropriatetodo
          so with aperson ofllisposition in aforeign sovereign governm ent-

          THE COURT:A1lright.W ithin thenext48 hom s,Inm assllm iqg when you said
          you writellim,you send him an e-mailbecauseofsnailmail.

          M R..BOIES:lwillwtitehim Eajletterthatlwille-mailtohim.
          TI.
            IE COURT:So,within 48 hoursyou willbe ableto say whetherhesaysyea or
          nay?

          NIR.BOIES:Y es.

   J.
    IJ.at61,64-65.Thelmdersignedthen orderedthepartiestomeetandconferon,interalia,the
   availability of PDVSA 'S corporate representative and M z.Pedroza for deposition by April27,   .




   2018.SeeFirstDiscoveryOrder(D.E.278at3j.
          Ata Continued TelephonicDiscovery Conference on April30,2018,Plaintiffs cotmsel

   m ade the following represehtation regarding the depositions of PDVSA 'S'corporate

   representative and M r.Pedroza:

          M R..BOIES:Underthe scheduling order,each sidewasgiven the opporttmity to
          take fotlrdepositions.The defendants gave us a listofwitnessesin the orderin
          w hich they w ould like them to be m ade available.W e have been able to arrange
          to make available the tkst three witnesses that they requested,whichf'is the
          30(b)(6) deposition of the Tnzst, a 30(b)(6) deposition of PDVSA and a
          deposition ofthe Procurador Generalor GeneralAttorney ofVenezuela,EM r.
          Pedrozaq ....So,whatwe have agreed to do isto produce the frstthree,to
          com inue to work on producing one ofthe nextrequested priority deponents,butif
          thatfails,to produce A lgnm ex.



                                                 6
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 7 of 23




   See Transcript of 4/30/2018 Hearing ED.E.357 at 12-134. The tmdersigned incoporated
   PlaintiY s agreem ent to produce the.PDV SA cop orate representative al:d M .
                                                                               r.Pedroza in a

   Contem poranetm s discovery Order. See Second Discovery Order(D.E.355 at2)(ir efendants

   have identified and Plaintiff has agreed to produce for deposition: the 30(b)(6)

   representativesoftheTrustandPDVSA,respectively'
                                                 ,andReinaldo M unoz PedToza.''l.The
   deadline to complete a11fact depositions on the issue ofthe Tnlst's standing was extended to

   May22,2018.SeeSupplementalandAmendedSchedulingOrderD .E.3l6at2).
          On M ay 8,2018,thelmdersigned held aFollow-up TelephonicHenring gD
                                                                           ..E.369j,at
   wllich thefollowing exchangeocc= ed:

         TT-
           IE COURT:A11right.And there is som e indication thatthe two thatwe have,
          appazently,agreementon,whichisEMr.Pedroza)and'
                                                       the30(b)(6)representative
          of PDVSA whose nnm e appears to be Hilda Cabeza,those two can'ttraveland
          are potavailable and there is some indication thatyou al1wantto extend that
          deadline....So,let's sortofsidetrack ourselvesinto (Mr.Pedrozaqand M s.
          Cabeza arld theiravailabilitiesand when theirdepositionswilltalceplace.

          MR.ENCINOSA:YotzrHonor,EMz.Pedrozaqwehavebeen toldbyplaintiffcan
          be available fordeposition in the United States.They said N ew York.W e may
          have to agreeto New York even though the obligation should beto produce him
          in the forum ,during the week of M ay 28th and the defendants are generally in
          agreement to slightly extend the schedule to accommobate that deposition
          occurring dlzring the week ofM ay 28th. W ith respectto M s.Cabeza,although
          initially we are told she mightalso be in New York or in the Uriited States,we
          weretoldtoday,1beliyve,'
                                 byplaiiltiffthatsheisriotavailableorwillinqtotravel
          to the United States for deposition and could only be made avallable for
          deposition according to the defendant by video conference during the week of
          M ay 21st.The defendants' position with respect to that is that the PDVSA
          30(b)(6)shouldbe,ptlrsuanttothedefaultrule,madeavailablefordepositionin
          thefonzm here in M inm i.W e m'e fme to do ittheweek ofM ay 21st.W earefine
          to extend it outto the week of M ay 28th as we m'
                                                          e willing to do itto (M r.
          Pedroza).
          THE COURT:IsM s.Cabeza willing to travelsometim ebefore M ay 28th or she
          doesn'twanttotravelatall?

          M R..BOIES:YourHonor,tliisisDavid Boies.W e havenotbeen ableto gether
          to agree to travel,and contrary'to W hatdefendantkeeps saying,I don'tthink that
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 8 of 23



         there is any obligation on the partofthe Trustto compelpeople who itdoes not
         controlto cometotheUrlited States.W ehaveconvinced (M r.Pedrozajto come
         to theUnited States.W etried to convinceDr.Cabeza,but,Imean,for example,
         in term s of the fonlm ,we are tnking the deposition of Tro gura.Tratigura is
         producingtheir30(b)(6)deponentnotin theforum .They areproducing them in
         Houston,Texas.

         THE UOURT:Hang on justone secönd.M s.Cabeza is the representative of
         PDVSA who technically isnotaparty.It'stheLitigation Tnzstwho istheparties.
         Iknow there are a1lthose issues.So,Iam notgoing to requkethatshe travelto
         theUnited States.She isnotaparty.Sheisawitness.So,whatdo you wantto do
         with her? Do you wantto take hervideo deposition by M ay 21stordo you want
         to hold outhopethatshe willtravelto the U .S.and extend hér deadline to M ay
         28t10 It'sup tcsyou.

         M R.ENCW OSA:Yotlr Honor,for the sake of clarity and for the record,the
         argument we are m alcing is based on the case law we cited regarding the
         assignm entofclaim sand thatthe assignorstandsin the shoesforfullrespectof
         discovery ofthe assignee.

         THE COURT:Right,andthecasesyou cited to m ehave to dowith production of
         discoverable inform ation and docllm ents.I did not see any case there talldng
         about depositions or location of deposition or anything along those lines.So,
         that'sm y nzling.W hatdo you w antto do? D o you w antto take herby M ay 21st?
         Do you wantto extendhertim eto the28th to seeifshechangeshermind?

         M R.EN CINOSA:YourHonor,totheextentthatshechangeshermind,wewould
         be willing to extend it to the 28th and to the fact Yotlr Honor requires the
         deposition to proceed by video conference ifshe isnotwilling to travelherejwe
         can do itthe week ofthe 21st.So,if YourHonorwantsto leave itopen in the
         orderforherto changeherm ind,wewillbehappy to dothat.

         THE COURT:All'rièht.Iwillleaveitopen for(Mz.PedrozaqandM s.Cabeza,their
         depositionsto betaken by M ay 28th....

         M R.BOIES:Yotlr Honor,this is David Boies.W e willwork with defendants.
         W ith this guidance from the Court,Ithink wecan work with defendantsto com e
         up with specific datesthatare convenientforeverybody.

   See Transcriptof 5/8/2018 Headng (D.E.373 at 33-364. The tmdersigned then nlled that
   Defendants could depose klr.Pedroza and Hilda Cabeza (çGDr.Cabeza'') as PDVSA'S Rule
   30(b)(6)representativeand extendedthedeadlineto completeal1factdepositionsontheissueof
   standingtotheweekofM ay28,2018.SeeThirdDiscoveryOrder(D.E.370at3j.


                                               8
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 9 of 23



              The tmdersigned held a hearing on M ay 23,2018,atwhich Plaintiffscotmselmade the

   followingrepresentation:

              THE COURT:Okay.M r.Boies,when isthedeposition ofEMr.Pedrozajtaking
              place and where?

              M R..BOIES:It is talcing place,YotlrHonor,on M ay 30th in New York,and I
              think thepartieshaveagreed to that.

       See Transcriptof5/23/2018 Hearing L
                                         D .E.395 at28q. Plaintiffscotmselalso stated thatDr.
       Cabeza wasavailable fora deposition to betaken by video conferencein V enezuela,butthatshe

   wastmableto travelto theUrlited Statesforpoliticalreasons. J.
                                                               IJZ.at29,34. Counselfurther
   .
       stated thatthey would try to accom modate Defendants'requestto depose PDVSA 'S corporate

   representative by either having the deposition by video conference in Venezuela, which

   DefendantsdeclinedduetoVenezuela'srestlictionsonforeigndepositions;btingingDr.Calkza
   to anothercotmtry forthe deposition;orfm ding som eone else who could be educated as aRule

       30(b)(6)witnessto testify atadeposition in theUnited States. 1d.at39-40. Thetmdersigned
       incop orated the parties'agreement regarding M r.Pedroza into a contemporaneous discovery

       order. SeeFourth DiscoveryOrder(D.E.390at3q(iGW ith regardtothependingdepositionson
       Plaintiffsstanding,thedeposition ofM r.Reinaldo M lm oz Pedrozaisscheduled to takeplace on

       M ay30,2018i.
                   nNew York.'').Thetmdersignedalsoprescribed adeadlineofM ay25,2018,for
       the partiés to file ajoint#notice disclosing the deponent's identity,date and location for the
       depositionofPDVSA'SRule30(b)(6)representative.Id.
              On M ay 25,2018,the Tnlstfiled itsNoticeto the Courtwith Regard to Depositions,in
                       .




       which it stated thatthe parties had advised each otherthatthe deposition ofPD V SA 'S cop orate

       representative would take place on Jtme        2018 in M adrid, Spain (D.E. 3984. Email
                                                                                       k

       correspondencebetween the parties showed thatPlaintiY s counselhad identified Dr.Cabeza as



                                                     9
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 10 of 23



    the corporate representative who would appear atthatdeposition. See Em ailCorrespondence

    (D.E.399-4at2). However,M r.Pedroza'sdeposition,which had been scheduled to takex
                                                                                    place
    in New York on M ay 30,2018,wascancelledbecauselithePresidentofVenezuelahad restricted .

    travelofgovem mentofficialsoutsidethe cotmtry.'' SeeEm ailsf'
                                                                rom Plaintiffscounsel,George

    Capinello,datedM ay27,2018(D.E.430-1at7-84.
          On M ay 29,2018, the tmdersigned held a hearing at which the following exchange

    occurred:
          NIR . BOFES:At the afterm ath of the elections down in Venezuela and other (
          politicalevents,people'weretold,lligh officialsin Venezuela were told thatthey
          couldnottraveltotheUnited States,which becauseweweregoing to have(M r.
          Pedroza)travelto the United States and have a deposition taken,presented a
          problem and thatdeposition willnot go forward tom orrow.Originally,w e were
          told and w e intbrm ed counselthatitm ightnotbe possible forD r.Cabeza to leave
          the country either.W e have,in consultation with both IM r.Pedroza) and
          other governm entofficials and D r.Cabeza,confirm ed thatshew illbe able to
          travelto Spain for her deposition.W e are going to request that it be m oved
          from the7th tothe8th,butshewillbeabletobedeposed.W ithrespectto(M r.
          Pedrozajthatisadepositionthatwehavenotyetbeen abletofijlzreouthow we
          can take otherthan by the Hague Convention,wllich isobviously avery lengthy,
          lengthy process.So,we have --Ithink it's fairto say thatwe have three ofthe
          fotlr depositions gelled, but the fourth one cnm e tmgelled as a result of the
          politicalsituation in Venezuela.

          THE COURT:A11right.Ishisproblem thathe cnnnotleaveVenezuelabecause of
          theelectionsorcanhetraveltoSpainlikeDr.Cabezadid andjustnott'
                                                                      raveltothe
          U .S.?

          M R.BOIES:Right now he is not able to traveloutside of Venezuela.W e are
          trying any way thatwe can to fm d a way to havea deposition taken.W e continue
          to believe,contrary to thebeliefofdefendants,thatdeposition by videotape can
          betaken in Venezuela,butwe aretryingto see ifthereisa way thatwecan getart
          exception for(M r.Pedrozajforthiscase.W ehave notsucceeded in doing that.
          W 8wereflrstizlfonned ofthis,Ithink,on Fdday orSaturday afterthe elections.

          THF,COURT:Now,wasn't the Procm ador General the one who said in his
          opinion thatdepositionsbyvideo could betaken in Venezuela?
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 11 of 23



          M R. BOIES:Yes. So, I think, you know, a realpossibility would be, if the
          defendants w ere prepared to do this, to have his deposition taken by video in
          Venezuela....

          NIR.BIRENBOIM :Ithink defendantswould stillhavean issue,YolzrHonor.The
          basisforourposition,and I'm notgoing to reargue it,butit'snotbecause itwas
          said in the State Departm entbulletin.It'sbecauseVenezuelaisa signatory to the
          Hague Convention and there is a section of the Hague Convention for the
          voltmtary tnking ofdepositionsthatanation can eithersign onto ornotsign onto,
          and Venezuela declined to do that;therefore,the depositions musttake place in
          Venezuela tmder the regulaz Hague accord,which M.    r.Boies referred to.And
          while,obviously,we have notlooked at anything the Proclzrador Generalm ay
          provide on tllis,atleastfrom ourperspective dghtnow,the,nation ofVenezuela
          hassigned on to certain partsofthe HagueConvention and ithasnotsigned on to
          others.W hatithasnotsigned onto isthevoltmtary tnking ofdepositions.So,tmtil
          Venezuelachangesitsstatuswith theHague,Ithizlk olzrposition isclear.

          TI-IE COURT:W ell,it'sup to you,obviously,butthepointlwasm nking is,this
          isthegentleman who opinesthatitcallbedone alzd itwould behisdeposition that
          would be taken.So,l don't know who would complain.I don'tlcnow if your
          concern is the plaintiffs would then tllrn around and say the deposition is not
          adm issible in proceedhgshere.Idon'tknow ifyou areconcem ed thatsomebody
          would com e and, you know, interrupt the deposition and say you are doing
          som ethingillegaland,therefore,youknow ,itcnnnotgo forward anymore.Idon't
          know whatyourconcernsare.Inm justsaying thatin termsof,you know,this
          being thepersonwho saysitcarrbedone andtllisbeinghisdeposition,itmightbe
          som ething thatyou m ightconsider asto whetheritis feasible to getitdone by
          video.Butifyou can't,and ifyou don'twantto,Ican'tforceyou.Obviously,it's
          yotlr call.

          M R.BIRENBOIM :YourHonor,with a11duerespect,itisnotourcall.Itisillegal
          forcounselto take avoltmtary deposition in Venezuela,even with theperm ission
          ofthedeponent.That'sotlrréading ofthe law .So,ldon'tcôncu'  rin theview that
          this is just up to us.There are many simations where colmsel could take
          depositionsin violation ofthelawsofthecountryjustby getting someoneonthe
          phone and tnking a deposition butthat's notthe way we typically operate.The
          second pointIw ould make,YolzrHonor,isone needsto step back and remem ber
          thattlzisisthe plaintiffin the case who is notapparently able to produce whatl
          thirlk everyone agrees,including M r.Boies,who referred to EMr.Pedrozaqover
          and over and overagain asa centralperson on the issue ofthistnzstagreem ent.
          Tllisisplaintiffsbmden toproduceacentTalwitnessin ajudsdictionwherethe
          deposition could betaken.Ifthatcan'tbe done,then itcan'tbedone,and wewill
          argue whatflowsf' rom that.Butwecertainly don'texpectto see any declarations
          fw m thatperson orany evidence from thatperson orany expertsrelying on that
          Pe1*
             SOn....
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 12 of 23



          THE COURT:Itmderstand,and you'rem nking you.       rrecord thatin yourview itis
          illegal--notwithstandingtheProcuradorGeneral'söpinion,itwould be illegalfor
          you to take deposition by video in V enezuela. Y ou have m ade that position
          perfectly cleaz.W e also lcnow thatatthispointin tim ehe cannottzaveloutside of
          Venezueladuetopoliticalreasons,ordersoftheGovernmentorwhateveritisthat
          M r.Boiesisalluding to.So,the question ishow long --and Ithink whatyou are
          sortofhinting on is form eto givethem a deadline arld say,produce him by this
          deadlineornotproducehim .I11,111111that'swhere you'aregoing.
                            k.,


          M R.BIRENBOIM :Ithink,YourHonor,thatis correct,thatllnlessthisschedule
          isgoingtochangewewouldjustliketheclarityofknowingatsomepointirltime
          thatheisableto leaveand go toM addd ortheUnited States,ornot.That'sit.

          THE COURT:How long do you need to figurethatoutM r.Boies?

          M R..BOIES:YourHonor,Iwish Icould give you areally defnitive answ er,butI
          think thatDr.Cabeza's deposition,if we take her on the 8th - if we cnnnot
          producetheProcurador General,Ithirlk the 8th isaFriday.Ifwe cnnnotproduce
          her by the following M onday,Ithink we will have to say we cnnnot produce
          them .

          THE COU RT:By the 11th then?

          M R .BOIES:Y es.

          THE COURT:A1lright.There isthe deadline,by Jtme 11th.Produce them by
          then orstatethatyou cnnnot.

    SeeTranscriptof5/29/20.18Headng (D.E.408at46-52j(emphasisadded). On M ay 30,2018,
    the undelsir ed issued the Fifth Discovery Order,which stated:ttW ith regard to the pending
    depösitionson theissue ofPlaintiff'àstanding,those depositionsmustbe completedby June 11,

    2018.'5SeeFifthDiscoveryOrderED.E.404 at4)(emphasisinodginal).
           On Jtme 7,2018,the Honorable Andrea M .Sim onton,United States M agistrate Judge,

    presided over an emergehcy telephonic headng due to the tmdersijned'j absence f'
                                                                                   rom the
    Southern DistrictofFlodda. See Order(D.E.422 at 1q. Atthe telephonic hearing,Plaintiff
    advised thatthedeposition ofDr.Cabeza asPDVSA'Scop oraterepresentative,which had been
                        '
                    ,


    scheduled for Friday, Jtm e 8,2018 in M addd, Spain E&was cancelled because the President of
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 13 of 23




    Venezuelaprecluded Dr.Cabeza from leaking Venezuela forthe deposition.'' L4.. PlaintiY s
    cotm selexplained:

             M R.CARPW ELLO:W ewere advised very late in the evening two daysago that
             the President of the Republic had directed M s. Cabeza not to attend the
             deposition.W ewere--w ehad madeplansto attend.W ehadm >detzavelpl> s,as
             I'm stlrem any ofthe defendantsdid.W ehad reservedthelocation and hotels,and
             we were surpzised by thatdevelopm ent.W e have --we obviously do notcontrol
             PDVSA.And given the political sittzation in Venezuelw it's difscultfor us to
             predicthow the republic w illrespond on any issue.But w e are trying -- w e are
             w orking w ith the republic and m nking an attem pt to get that rem edied and to
             arrangethedeposition andareconsideringaltematives,includinganother30(b)(6)
             representative.

       SeeTranscriptof6/7/2018HearingED.E.423at12j.
              On Jtme 14, 2018,Deféndants filed the instant M otion for Sanctions ED.E.4304.
    D efendantscontend thatthe Tnzstfailed to fully comply with thediscovery contemplated by the

       SchedulingOrders.J-i Defendantssoughtassanctions:1)thedismissalofPlaintiffsclaims;2)
   '
       ilithe alternative,an orderprecluding Plaintifff'
                                                       rom claim ing thatPDVSA properly created the
       Tnlstorproperly askigned claim sto the Trust,and/orâom offedng orrelying on any evidence

       from PDVSA in attemptingtoproveitsstanding;and 3)an awardofattorneys'feejand costs.
    J.#=. DefendantM aximiliano Povedajoined the M otion forSanctions on Jtme 15,2018 (D.E.
       4341. On Jlme 28,2018,Plaintifffiled its Opppsition to Defendants'M otion for Sanctions
       (hereafter,tlsanctionsResponse'')(D.E.4591.OnJtme29,2018,befendantsFranciscoM orillo,
       Leonardo Baquero,Helsinge Holdings,LLC,Helsinge,Inc.,Helsinge Ltd.,DnnielLutz,Luis

       Liendo,and M adaFernandaRoddguez filed aNoticeofFactsin SupportofDefendants'M otion

       forSmwtions ED.E.4661. Defendantsfiled theirReply i!lFurtherSupportoftheirM otion for '
       Sanctions (hereafter, ltsanctions lteply'') on July 5,2018 ED.E.4784. On July 10,2018,
       DefendantstiledaNoticeofSupplementalAuthority ED.E.486j.




                                                   13
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 14 of 23



          On July 12,2018,Plaintifffiled aNotice ofDiscovery IssuesRequested to be Addressçd

    in Advance ofHenring on M otion to Authenticate the Tnzst(hereafter,GûRule 31Notice'),in
    wllich itrequested leaveto conductdçpositionsupon written questionspursuantto FederalRule

    ofCivilProcedure31ofM r.Pedrozaandtwo otherwitnessesED.E.4872,
                                                                 .Defendantsfiledtheir
    Response (hereafter,ûGll.
                            tlle 31Notice Respùnse'')on July 16,2018 (D.E.4974. On July 19,
    2018,thetmdersign'ed issued the Eighth Discovery OrderdenyingPlaintiffsrequesttotakeRule

    31 depositions'by written questions of its own witnesses who had not appeared for Rule 30

    depositionsbyoralexamination ED.E.507j.
          On July 19,2018,theundersigned also issued an Orderdefeningnlling on theSanctions

    M otion pending a hearing on theissue ofPlaintiffsstK ding (hereafter,listanding HeaHng''),
    which washeld on August2 and 3,2018. SeeOrder(D.E..508 at3q;PaperlessM inuteEntries
    ED.E.555,5582. OnNovember5,2018,thetmdersignedissued aReportandRecommendation
    (hereafter,lGstanding R&R'') recommending thatthe action be dismibsed for lack ofsubject
    matterjudsdiction ED.E.6361.TheStandingR&R iscurrentlypendingbeforetheDistdctJudge.
    Also on N ovember5,2018,the undersigned issued an Ordersetting a Show CauseHearing and

    concludingthat,given the recom mended dism issal,the only reliefto beaddressed in the M otion

    for Se ctions is Defendmlts' reqtlest for an award of éttorney's fees and costs,incttn'ed in

    connection with thepreparation forthe cancelled depositiönsofDr.Cabeza and M r.Pedrozaand

    thelitigationoftheM otionforSanctions.SeeOrderED.E.6374.
           On Januat'y 24,2019,Defendantsfled their Subm ission in Connection with January 25,

    2019Show CauseHearing(hereafter,ûçshow CauseSvbmission''),in which they statethatthey
    have incurred substantial costs and attorneys' fees in cormection with the two cancelled

    depositionsandthelitigauonot-theMotionfbrjvaions,including:approximately$130,630by
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 15 of 23



    Glencore Ltd., Glencore Energy UK Ltd., Gustavo Gabaldon, Sergio de la Vega, and Luis

    Alvarez;approximately $50,000 by Helsinge,Inc.,Helsinge,Ltd.,Helsinge Holdings,LLC,.

    Dnniel Lutz, and Luis Liendo;approxim ately $45,000 by Tratigura Trading LLC and Jose
    Larocca;approxim ately $25,000 by Francisco M orillo and Leonardo Baquero;approximately

    $14,000byVitolInc.,VitolEnergy (Bermuda)Ltd.,and AntonioM nnrraoui;and approximately
    $12,000by ColonialGroup,Inc.,ColonialOi1Industries,Inc.,andPaulRosado (D.E.662 at3q.
    PlaintifffiledaresponsetotheShow CauseSubmission onthatsnmeday (D.E.663)
                                       A PPLICM LE LAW

          D istrict courts have broad discretion to im pose appropriate sanctions for discovery

    violationsunderRule37(b),which states:
          Ifaparty ...failsto obey arlorderto pfovide orpermitdiscovery ...the court
          wheretheaction ispendingmay issuefurtherjustorders. Theymay includethe
          following:

          (i)    directingthatthemattersembraced in theorderorotherdesignated facts
                 be taken as established for pup oses ofthe action,as the prevailing party
                 claim s;

          (ii)   prollibiting thedisobedientpérty from supporting oropposing designated
                 claim sordefenses,orfrom introducing designated mattersin evidence'
                                                                                   ,

          (iii) strikingpleadingsinwholeorinpart;
          (iv) stayingfurtherproceedingsuntiltheorderisobeyed;
          (v)    dismissingtheactionorproceedinginwholeorinparq
          (vi) rendezingadefaultjudgmentagainstthedisobedientparty;or
          (vii) treatingascontemptofcourtthefaillzretoobeyanyorderexceptan oyder
                 to subm itto aphysicalormentalexnmination.
                                   r                                                '
    Fed.R.Civ.P.37(b)(2)(A).Seealso,M alauteav.Suzuld M otorCo.*Ltd.,987F.2d 1536,1542
    (11thCir.1993).
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 16 of 23




           Rule37(b)furtherprovidesthatGtgiqnsteadoforirladditiontotheordersabove,thecourt
    mustorderthe disobedientparty,the attom ey advising thatparty,orboth to pay thereasonable

    expenses,including attom ey's fees,caused by the failure,tmless the failtlre was substantially

   justifiedorothercircumstancesmakean awardofexpensesunjust.''Fed.R.Civ.P.37(b)(2)(C).
    A cotlrtmay impose sanctions tmder Rule 37(b) for a variety ofpurposes,including:EG1)
    coppe
       '
       .
         nsating the courtand otherparties forthe added expense caused by the abusive conduct;

    2)compellingdiscoveryi'3)deteningothersf'
                                            rom engagingin similarconduct;and4)penalizing
    theguiltyparty orattorney.''Bobroffv.Univ.ofM inm i,No.15-22695-C1V,2016 W L 6433095,

    at*3 (S.D.Fla.Oct.31,2016)(citationsomitted). To avoidRule371)sanctions,theopposing
    party mustprove thatitsdiscovery conductwas substantiallyjustifed,meaning thatitwasa
    ççgenuine dispute,orifreasonable people could differasto the appropriatenessofthe contested

    action-''Devaneyv.Cont'lAm.Ins.Co.,989F.2d 1154,1163 (11thCir.1993)(citingPiercev.
    Underwoodv487U.S.552,565(1988)).
                                           DISCU SSIO N

           Defendantsseek sanctionspursuanttoRule371)forthelast-minutecancellationsofthe
    depositions of M r. Pedroza and Dr.Cabeza, which they rgue violated the tmdersigned's

    discovery orders dnd cauled Defendants to inctlr attorneys' fees and cösts estiinated to be in

    CXCeSSOf$250,000.SeeMotionforSanctionsED.E.k30j;Show CauseSubmissionED.E.6622.2
    Thus,the tmdersignedmustdeterminl 1)whethertheTnlstviolated a discovery order;and 2)
    whethertheviolationwassubstantiallyjustified.3


    2As stated by the undersigned atthe January 25,2019 Show Cause H earing,Defendants mustcom ply
    with Southern D istrictofFloridaLocalRule 7.3 in subntitting theirexactrequestforfeesand costs.
    3Defendantsalso seek sanctions underRule 37(d)which provides forsanctionswhen a party failsto
    attend its own deposition orrespond to discovery requests. SeeM otion forSancti
                                                            -                     onsD .E.430 at15q;
    Fed.R.Civ.P.37(d).However,neitherPDVSA norM r.Pedrozaisapartyinthiscase.
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 17 of 23



          1.      W hetherthe T rustV iolated a D iscoverv O rder

               W ith regard to M .
                                 1..Pedroza,based on Plnintiff's representation atthe Apdl 30,2018

       ContinuedTelephonicDiscoveryConferencethasithad agreed toproducehim,theundersigned
       incorporated that agreement into the Second Discovçry Order. See Transcdpt of 4/30/2018

       HenringLD.E.357at12-13j;SecondDiscoveryOrderX .E.355at2).Asreflectedin theThird
       Disçovery Order,by the M ay 8,2018 Follow-up Telephorlic Headng,Plaintiff had agreed to

       produceM r.Pedroza in New York dudngtheweek ofM ay28,2018. SeeTranscriptof5/8/2018

       Henring(D.E.373 at33-34j;TllirdDiscovery Order(D.E.,370at3).Plaintifftmequivocallytold
       the tmdersigned on M ay 23,2018 thatM z.Pedroza's deposition was tnking place on M ay 30,

       2018 in N ew York;hence,the Fourth Discovery Order incop orated thatrepresentation. See

       Transcriptof 5/23/2018 Henring ED.E.395 at282;Fourth Discovery Order (D.E.390 at3q.
       Therefore,the undersigned finds that the Trust's failure to produce M r.Pedroza, despite its

       repeated represéntations thatitwould produce him ,was in violation ofthe Second,Third,and

       Fourth Discovery Orders.

               W ith regardto Dr.Cabeza,the tmdersigned incop orated Plaintiff sagreem entto produce

       a cop orate representative of PDVSA into the Second Discovery Order. See Transcript of

       4/30/2018Headng(D.E.357 at12-13J;'SecondDiscövéryOrder(D.E.355at2j.AttheM ay 8,
       2018 Follow-up Telephorlic Hearing,Plaintiffidentised Dr.Cabeza as the PDV SA cop orate

       represeùtative to be deposed;hence,in the Third Discovery Order the tmdersigned nzled that

       Defendantscould deposr her. See Transcdptof5/8/2018 Henring (D.E.373 at33-362;Third
   J

       DiscoveryOrder(D.E.370atjq.Thus,thetmdersignedfindsthattheTrust'sfailtlretoproduce
       PD V SA 'S corporate representative w as in direct violation of the Second and Tllird D iscovery

       Orders.
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 18 of 23



           Regarding whether the Tnlst violated the Fifth Discovery Order,by M ay 25, 2018,

    Plaintiff represented to cotmsel and the Court that Dr. Cabeza had been designated as the

    PDVSA cop orate representative who would appearfordeposition on June 7,2018 in M adrid,

    Spain. SeeNoticeto the Courtwith Regardto Depositions(D.E.3984;EmailCorrespondence
    ED.E.399-4at2).PlaintiffreiteratedtllisrepresentationattheM ay29,2018henringatwllich its
    colmseltmnmbiguously stated:it'
                                  W'e have,in consultation with both EM r.Pedrozajand other
    governm entoftk ials and Dr.Cabeza,confirm ed thatshewillbe able to travelto Spaip for

    her deposition.W e are going to request that it be m oved from the 7th to the 8th,but she

    willbeableto bedeposed-'' SeeTranscliptof5/29/2018 Headng ED.E.408at47)(emphasis
    added). To supportits'argllmentthatitdid notviolateally courtorder,the Tnzstrelieson the
    tmdersigned's statem ent dudng the'M ay 29,2018 headng that,by June 11,2018,the Trust
              '
                                        /
    should produce Dr.Cabeza and M r.'Pedroza orstate thatitcould not. Ld-aat 52;Smwtions
    Response (D.E.459 at21-232.PlaintiY srelianceismisplaced. Basedon theTrust'srepeated
    arld unequivocalrepresentationsthatitwasvoltmtadly producing Dr.Cabeza and M r.Pedroza,

    thetmdersigned was1ed to believethatthese were the only outstanding factwitnessdepositions

    on the issue ofPlaintiffs standing and thatDr.Cabeza'sdeposition wasgoing forward on June

    8, 2018. Cons:quently, the tmdetgigned explicitly set a fm al deadline to domplete those

    depositionsby Jtme 11,2018. SeeFiflh Discovery Order (D.E.404 at4). Accordingly,the
    Trust's faillzre to produce PDVSA'S cop orate representative by thatdate was also in violation

    the Fifth D iscovery Order.

           The Trust contends that even though it stipulated to the production of these w itnesses

    multipletim esoverthe course ofseveraldiscovery hearingsand even though those stipulations

    were m ade enfbrceable by their incorporation into the tmdersigned's discovery orders, the
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 19 of 23



    Trust'slast-m inute cancellation ofthese depositions should notbe deem ed a violation ofthose

    discovery orders. The undersigned Iindsno merit in tM s contention since itwould nullify the

    effectofthe undersigned'scarefulplanning ofstanding discovery and issuance ofthe discovery

    ordersbased on the paTties'agreernent. S'ee Bum erItin: Com .v.M aieed,805 F.Supp.994,

    1005 (S.D.Fla.1992)(GG1fthepartiessubmitsuch stipulation tothecourtand itis<So ordered
    and approved'by thecourt,thenoncomplimlceby one ofthepartieswith such stipulation ...has

    adoubleaspectboth asacontractandasacourtorder.'')(citationsomitted).
           The Tnzst further m aintains that these depositions were imm aterial to the issue of

    standing. SeeSanctionsResponse (D.E.459at11-14j. GiventhattheTnzst'sfailmetoproduce
    thesewitnessescontdbutedto the tmdersigned concludingthattheTrustfailed to carzy itsburden

    ofproving the admissibility bfthe TrustAgreementupon which itrelied to establish itsArticle

    IlI standing and ofproving thatitholds a valid assigmnentfr6m PDVSA,the undersigned has

    fotmdthatthedepositionswerematerial.SeeStandingR&R (D.E.636at18-19q.
           TheTrustalso arguesthat,becauseitoffered Defendantstheopporttmity to depose these

    witnesses by video or through written questions as altem atives to in-person 'depositions,

    sandionsarenotwarranted. See SmwtionsResponse ED.E.459 at18-211. These altematives
    wererejeded by Defendantsduring the discovery henriogs. Defendantsdeclinedto cônducta
    video deposition in Venezuela and provided extensive briefing regarding V enezuela's

    prohibition against conducting depositions in its territory outside the ambit of the Hague

    Convention's process. See D efendants'N otice of Issues to be A ddressed D llring M ay 23,2018

    TelephonicHenring (D.E 388 at12-134;SanctionsReply (D.E..
                                                            478 at.9-114. That,option.was
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 20 of 23



    notfeasiblein theagreedtim eânm econtemplated foraddresshlg the standing issue.4 Defendants

    similarly rejectedPlaintiffsproposalofa deposition on written questions. SeeRule31Notice
    Response (D.E 497 at7-9j.5 Approximately one month afterthe June 11,2018 deadline to
    complete these depositions expired, Plaintiff attempted to cure its discovery desciencies by

    seeldng leave to take depositions on written questions of its own wimesses,inciuding Mr.
    Pedrozw and the tmdersigned denied thatrequest. See Rule 31 Notice (D.E.487j;Eighth
    DiscoveryOrder(D.E.507j.
           Notwithstanding Plaintiff's attemptsto offeralternatives,the factremainsthatthe Trust

    tmnmbiguously agreed to produce Dr.Cabeza and M r.Pedroza for in-person depositions,and

    those agreements were embodied in the tmdersigned's discovery orders. Therefore,Plaintiffs

    failureto producethosewitnessesviolated those discovery orders.

       II.      W hether theV iolation w as Substantiallv Justified

             From its inception, the Trust sought to recover damages for Defendants' alleged

    znisconductagainstPDV SA,which itclnimed Gthascaused and continuesto cause vastdam ages

    to PDVSA and thepeople ofVenezuela.'' SeeTrustApeement(D.E.430-1 at354. See also
    Am. Compl. ED.E. 12j. PDVSA allegedly authorized this action çGin order to obtain
    com pensation forPDVSA and the people öfVeùezuela,''and entered into theTnzstAgreem ent

    ltto provide for the orderly and consensualdistzibution ofthe Proceeds         to PDVSA.'' See

    TrustAgreement(D.E.430-1at351.PDVSA,asthepurportedassignor,could notseektoreap
    the benefhs of litigation without assllming the btlrden of'participating in discovery. See

    4 Indeed, Plaintiff's counselacknowledged that seeking to conduct depositions pursuant to the Hague
    Convention would be a lengthy procesl. See Transcript of 5/29/2018 Hearing L
                                                                        .             'D.E.408 at 4724
    Transcriptof7/6/2018Show CauseHearing (D.E.483at33-342.
    5N otably,when Defendants proposed thatPlaintifftakethe depositions ofDefendan
                                                                                 'tsFrancisco M orillo
    andLeonardoBaqueroby writtenquestions,Plaintiffstated:&1
                                                           No,YourHonor,justlikethedefendants
    wouldn'twantto take ourdepoàitionsby written questions,we don'twantto take ourdepositionsofthem
    bywrittenquestions.''SeeTranscriptof5/23/2018Hearing X .E.395at574.

                                                   20
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 21 of 23



    Jè
     'M oman Chase Bank v.W innick,228 F.R.D.505,507 (S.D.
                                                         N .Y.2005) omlding that an
    assignee had theduty toproduce its assir or'sGtdoclzm ents,information,and witnesstestimony''

    because Glthe assigneesaresuing in the shoes ofthe originallenders,having purchased theright

    to bdng the lawsuit,there is notlling tmfair about im posing on them the cost of ptzrchasing

    cooperation or otherwise complying with discovery obligations''); Bank of New York v.
    M eddien BIAO Bn'
                    nk Tanzania Ltd., 171 F.R.D.135,149 (S.
                                                          D.N.Y.1997) (G7twould be
    patently tmfairif(theassigneejwereableto continueto discoverrelevantinformation 9om Eits
    adversary)wllile relegating (its adversat'
                                             y)to seek information from gthe assignor)as a
                                                                                         'non-
    party.''). LikewisejMr.Pedroza,astheVenezuelan governmentoftkialFhopurportedly tEduly
    authorized''the TnzstAgreem ent,was arlessentialwitnesson the issue ofthe Tnzst's standing

    whose appearance atdeposition was lmnmbiguously promised by Plaintiff'scotm sel,only to be

    reneged upon atthelastminute.

           The Trust azgues that even if its faillzre to produce Dr.Cabeza and M r.Pedroza did

    violate a colzrt order, the circllm stances were beyond the Tnlst's çontrol. See Sanctions

    Response ED.E.459 at14-172. In so doing,the Trustattemptsto conveniently distanceitself
    from PDVSA,the entity poised to directly beneft from this action, and M .
                                                                            r.Pedroza,the

    V enezuelan official who allegedly m ade the Trust legal.lm der V enezuelan law. See Trust

    Agreement(D.E.430-1at35,47,49j.However,theTnlsthadtheblzrdenofprpvingthatitheld
    a valid assignpentf'
                       rom PDVSA. See Spokeo.Inc:v.Robins,136 S.Ct.1540,1547 (2016)   ,




    (holding that the plaintiff, as the party invoking federaljllrisdiction,bears the burderi of
    establishingtheelementsofstanding). Thus,Plaintiffwasobligated to producediscovery âom
    PDVSA and theVenezuelan oftk ialwho allegedly authorized the Trtzstto supportitsposition.

    JPM Or:= ChaseBnnk,228F.R.D.at507;Bnnk ofN ew York,171F.R.D.at149.
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 22 of 23



          As such,reasonable people could nqt differ as to the inappropriateness of the Tnzst's

   lmilateral cancèllation of these Court-ordered depositions. Devanev, 989 F.2d at 1163.

   Therefore, the Trust's discovery violations Fere not substantially justified,and Rule 37(b)

   sanctionsarewarranted.

                                     RE CO M M EO A TIO N

          Based on the foregoing considerations, the tmdersigned RESPECTFULLY

   RECOMM ENDS thatDefendants'M otion for Sanctions (D.E.4301be GRANTED and that
   sanctionsbe imposed againsttheTrustpursuantto Rule 37(b).. To thatend,thelmdersigned
   further RESPECTFULLY RECOM M ENDS that, should the Distlict Judge adopt the

   tmdersigned'sRecomm endation,Defendantsbe required to subm itwithin 60 daysofthe Court's

   Order a requestfortheir reasonable attorneys'fees and costsincurred in connection with their

   preparation forthe cancelled depositions ofD r.Cabeza and M .
                                                               r.Pedzoza and the litigation' ofthe

   M otion forSanctionsin accprdancewith LocalRule7.3.

          Ptlrsuantto LocalM agistrate JudgeRule409,thepartieshave fourteen days9om the
    date oftllisReportand Recommendation to filewritten objections,ifN y,with theHonorable
   Danin P.Gayles.Failtlretotimely fileobjectionsshallbarthepartiesfrop attackingon appçal
   the factualfindingscontained herein. See Rèsolution Tr.Cop .v.Hallrilark Builders.Inc.,996

   F.2d 1144,1149 (11th Cir.1993). Further,Gtfailureto objectin accordancewith theprovisions
    of(28U.S.C.Ij636(b)(1)waivestherighttochallçngeon appealthedistrictcourt'sorderbased
    onllnobjected-tofactualan.
                             dlegalconclusions-''See11th Cir.R.3-1(I.O.P.-3).
Case 1:18-cv-20818-DPG Document 670 Entered on FLSD Docket 02/11/2019 Page 23 of 23



                                                           A
         RESPECTFULLY SUBW TTED inMimni,FloridathisS dayofFebruary,2019.

                                                     ..        z;
                                          A LICIA M .O TA ZO - Y ES
                                          U NITED STA TES M A GISTM TE JU D GE


         United StatesDistrictJudgeDsrrin P.Gayles
         Cotm selofRecord
